Citation Nr: 0732910	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-21 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
appellant's claim for nonservice-connected burial benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  
38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2007).  
Where, as here, the veteran's death is not service-connected, 
entitlement is based upon conditions including whether:

(1)  At the time of death, the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 

(2)  The veteran had an original or reopened claim benefits 
pending at the time of his death;

(3)  The veteran served during a period of war and the 
conditions relating to burial in a state veterans' cemetery 
are met.

A preliminary review of the record reveals that the veteran 
was not service-connected for any disability at the time of 
his death.  However, as the veteran's claims file has not 
been associated with the appellant's claims file, the Board 
is unable to determine pertinent factors including whether 
the veteran had a pending claim at the time of his death, or 
whether the veteran served during a period of war.  Because 
these facts remain to be determined, a remand is necessary in 
order to associate the veteran's claims file, including his 
service medical records and verification of service, with 
that of the appellant.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate the veteran's 
claims file with the appellant's claims 
file.  The veteran's claims file should 
include his service medical records and 
verification of dates of service.  All 
attempts to secure these records must 
be documented in the claims file.

2.  Then, readjudicate the claim for 
nonservice-connected burial benefits.  
If the decision remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The law requires that 
claims remanded by the Board or the United States Court of 
Appeals for Veterans Claims for development or other action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

